DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to the amendments filed on 06/02/2022. Claims 1-7 are pending.
In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to better focus the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: “execute a plurality of the instructions; generate core prioritization data for a scheduler, the core prioritization data generated based on a combination of: (a) measured properties of the plurality of cores independent of thread characteristics, including maximum clock rates of the plurality of cores, (b) data related to thermal management of the processor, and (c) execution characteristics associated with a thread, and is to provide the core prioritization data for use by a scheduler to identify a first core to execute the at least one thread.”
	The limitation of " execute a plurality of the instructions," as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “execution circuitry of at least one core of the plurality of cores” language, “execute” in the context of this claim encompasses a user manually triggering some software to be executed on generic processor cores.	
	Similarly, the limitation of "generate core prioritization data for a scheduler, the core prioritization data generated based on a combination of: (a) measured properties of the plurality of cores independent of thread characteristics, including maximum clock rates of the plurality of cores, (b) data related to thermal management of the processor, and (c) execution characteristics associated with at least one thread of the plurality of threads," as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “core prioritization hardware logic” language, “generate” in the context of this claim encompasses a user manually write down a priority value based on collected “measured properties”, power data and running state of a thread, that are collected for a currently executing process.
	Similarly, the limitation of "is to provide the core prioritization data for use by a scheduler to identify a first core to execute the at least one thread", as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the recitation that the "is to provide" is done by a "core prioritization hardware logic" language, “is to provide” in the context of this claim encompasses the user manually input a priority value to a scheduler software; and the step of “to execute the at least one thread” is an insignificant post-solution activity that is not meaningful enough to render the claim eligible (MPEP 2106.04(d)(I), 2106.05(g))
	This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements: 1) "a processor comprising: a plurality of cores to process instructions of a plurality of threads" where the processor contains “execution circuitry of at least one core of the plurality of cores”, that execute the plurality of instructions, and contains “the first core… included in the plurality of cores, that is identified; and 2) "core prioritization hardware logic coupled to the execution circuitry," that performs the generation of core prioritization data and providing of the core prioritization data. They are recited at a high-level of generality (i.e., as a first generic processor performing a generic computer function of executing instructions; and as a second generic processor performing the generic computer functions of generation of core prioritization data and providing of the core prioritization data under manual control of a user to the first generic processor) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the two additional elements of: : 1) "a processor comprising: a plurality of cores to process instructions of a plurality of threads" where the processor contains “execution circuitry of at least one core of the plurality of cores”, that execute the plurality of instructions, and contains “the first core… included in the plurality of cores, that is identified; and 2) "core prioritization hardware logic coupled to the execution circuitry," that performs the generation of core prioritization data and providing of the core prioritization data; amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Claims 2-4 are also not patent eligible because they are directed to the same abstract idea, presented in its parent independent claim 1, without significantly more. In particular, claims 2 merely provided disclosure on what the kind of data that the “measured properties” can be written down by a user.  There is no additional element that amounts to significantly more than the abstract idea of the parent claims.  Claim 3 merely provided generic description of an environment that the invention can be practiced in, such that it amounts no more than mere disclosures that generally link the use of the exception to a particular technological environment or field of use (see MPEP 2106.05(h)).   And claim 4 merely provided generic descriptions of existence and use of registers that are present in all modern generic processors, such descriptions do not amount to providing significantly more than the abstract idea of the parent claims. Accordingly, under its broadest reasonable interpretation, these additional limitations cover performance of the limitation in the mind but for the recitation of generic computer components, as a result, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the dependent claims 2-4 recite the same abstract idea as their parent claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claim 1 it is not clear what the “core prioritization data” can be (e.g. it is a combination of all of the data of “(a)”, “(b)” and “(c)”; or it is some sort of ranking generated by the data of “(a)”, “(b)” and “(c)”).  Is the “core prioritization data” generated for the “thread”, if so, which thread of the “plurality of threads” is the “thread”; or is the “thread” a new thread that is not in the “plurality of threads”?  Is the “core prioritization data” generated for a “first core” of the “plurality of cores”, if so, which  of the “plurality of cores” is the “first core”; or is the “first core” a core on another processor to which a thread of the “plurality of thread” is migrated to?
It is not clear what the “thread” and the “first core” can be (e.g. they can be any one of the “plurality of threads” and “plurality of cores”; or they can be a new thread and a core on a different processor).
It is not clear what is entailed in the “scheduler to identify a first core” (e.g. the scheduler identifies a first core to shut it down; or the scheduler identifies a first core to assign more work to it in addition to work for the “plurality of threads”).  
It is not clear if the “scheduler”, for which “core prioritization data” is “generated”, is the same as the “scheduler” used to “identify a first core”.

The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 102(a)(2) as being anticipated by Sharda et al. (U.S. Pat. 9652027).
Sharda reference has been previously cited.

As per claim 1, Sharda teaches the invention as claimed including a processor comprising: a plurality of cores to process instructions of a plurality of threads; execution circuitry of at least one core of the plurality of cores to execute a plurality of the instructions (Fig. 1 item 102, col 3 lines 9-15); and core prioritization hardware logic coupled to the execution circuitry of the at least one core, the core prioritization hardware logic to generate core prioritization data for a scheduler (Fig. 1 power manager 104  and thread scheduler 114, col 4 lines 45-52, col 5 lines 14-41), the core prioritization data generated based on a combination of: (a) measured properties of the plurality of cores independent of thread characteristics, the measured properties including maximum clock rates of the plurality of cores, (b) data related to thermal management of the processor, and (c) execution characteristics associated with at least one thread of the plurality of threads, wherein the core prioritization hardware logic is to provides the core prioritization data for use by a scheduler to identify a first core to execute the at least one thread, and wherein the first core is included in the plurality of cores (col 5 lines 23-26, 41-57, Fig. 1 tables 108, 110, 112 col 3 lines 55-62, col 4 lines 11-42, col 8 lines 23-65; Fig 2 power manager provide information to thread scheduler, the information is used by thread scheduler to identify a processing unit on which to schedule threads; please see Response to Arguments section below for more details).

As per claim 3 Sharda teaches wherein the scheduler comprises an operating system (OS) scheduler (col 2 lines 46-63 thread scheduler schedule threads using information from an operating system, therefore the thread scheduler is a type of an OS scheduler).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 103 as being unpatentable over Sharda et al (U.S. Pat. 9652027) in view of Alameldeen et al (U.S. Pat. 8276142).
Sharda and Alameldeen references have been previously cited.

As per claim 2 Sharda teaches the measured properties of the plurality of cores comprises thread-agnostic information (col 3 line 52- col 4 line 42).
	Sharda does not explicitly teach that the thread-agnostic information that is used for scheduling comprise thread-agnostic performance rankings comprising a first prioritized ordering of the plurality of cores generated based on thread-agnostic performance data.
	However, Alameldeen explicitly teaches that the thread-agnostic information that is used for scheduling comprise thread-agnostic performance rankings comprising a first prioritized ordering of the plurality of cores generated based on thread-agnostic performance data (col 3 line 65 – col 4 line 20).
	It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teachings of Sharda and Alameldeen because both are directed towards scheduling of threads on multiple processors.  One with ordinary skill in the art would be motivated to incorporate the teachings of Alameldeen into that of Sharda because Alameldeen further improves the performance of scheduling of threads on multiple processors (col 1 lines 19-23).

Claims 4-7 are rejected under 103 as being unpatentable over Sharda et al (U.S. Pat. 9652027) in view of Lee et al (U.S. Pat. 10234930).
Sharda and Lee references have been previously cited.

As per claim 4 Sharda teaches a hardware-OS interface that provide portion of the prioritization data to the OS scheduler (col 2 lines 46-63, col 3 lines 19-20, col 5 lines 14-31 thread scheduler schedule threads using information from an operating system, therefore the thread scheduler is a type of an OS scheduler; the thread scheduler gets information from a hardware power manager to select processor unit for scheduling)
	Sharda does not explicitly teach that the hardware-OS interface comprising a plurality of registers coupled to the core prioritization hardware logic, the OS scheduler to read at least a portion of the prioritization data from the plurality of registers.
	However Lee explicitly teaches a hardware-OS interface comprising a plurality of registers coupled to the core prioritization hardware logic, the OS scheduler to read at least a portion of the prioritization data from the plurality of registers (Figs. 1,17 and 18 col 2 lines 37-44, col 29 lines 50-51; col 5 lines 1-15, 32-52; col 25 lines 55-67, col 26 lines 1-11, col 27 lines 39-56, col 28 lines 40-57 power controller contains hardware counters and buffers that store characteristic information that are used by an operating system (OS)-level core-to-thread management mechanism, which is a thread scheduler, to decide what core is to be selected/prioritized over other cores for scheduling of threads; the counters and buffers are different form of hardware registers).
	It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teachings of Sharda and Lee because both are directed towards power aware scheduling of threads on multiple processors.  One with ordinary skill in the art would be motivated to incorporate the teachings of and into that of Sharda because and further improves the efficiency of power aware scheduling of threads on multiple processors (col 1 lines 27-34).

As per claim 5 Sharda as modified by Lee teaches power control circuitry to control power consumed by the plurality of cores, the power control circuitry to cause a core of the plurality of cores to operate at a different frequency and/or voltage than one or more other cores of the plurality of cores; and a hardware monitor to monitor execution of the plurality of threads on the plurality of cores to generate at least a portion of the thermal management data associated with the processor and/or the execution characteristics associated with the at least one thread (Lee col 5 lines 1-12, col 5 line 60 – col 6 line 9, col 4 lines 38-47, col 25 lines 55-64 power controller unit is a power control circuitry that contains various hardware logics, buffers that monitors execution characteristics of processor cores and it uses IVR circuitry to control frequency and voltage of the processor cores).

As per claim 6 Sharda as modified by Lee teaches the power control circuitry is to implement dynamic voltage and frequency scaling (DVFS) to cause the core of the plurality of cores to operate at a different frequency and/or voltage than one or more other cores of the plurality of cores (Lee col 5 line 60 – col 6 line 9, col 4 lines 38-47).  

As per claim 7 Sharda as modified by Lee teaches wherein the power control circuitry comprises a microcontroller to execute dedicated power management code (Lee col 5 line 60 – col 6 line 9, Fig. 17 power controller execute DVFS related algorithms to manage power provided to processor cores, and contains a plurality of different power management logic units which means the power controller is a type of microcontroller).

Response to Arguments
Applicant’s arguments Applicant's arguments filed on 06/02/2022 have been considered but they are not persuasive.

Response for arguments for 35 U.S.C. 101 issues for claim 1:

With regard to applicant’s argument that the “rejection fails to satisfy Prong 1 of Step 2A as set forth in the Revised Guidance” because the claimed invention contains hardware components “and their associate actions are clearly not directed to a mental process that is ‘performed entirely in a human’s mind’” (pgs. 6 and 7 of applicant’s response).
	The examiner respectfully disagrees.
	Firstly, according to  MPEP § 2106.04(a)(2), subsection III, limitations that can be practically performed in human mind includes “for example, observations, evaluations, judgments, and opinions”.  The limitation of “generate core prioritization data for a scheduler based on processor data including execution characteristics of at least one thread” is a judgement or opinion in the form of “core prioritization data” that is determined based on observed execution characteristics of at least one thread. Both the “core prioritization data” and “execution characteristics” are described in high level of generality, they can simply be a written judgement of which core is better than another core determined based on observation of whether or not a thread is currently running and which core it is currently running on.  As such the “generate core prioritization data” limitation can be practically performed in a human mind, such as that of the examiner.

With regard to applicant’s argument for Prong 2 of Step 2A:
" In the present case, amended claim 1 includes "the core prioritization hardware logic is to provide the core prioritization data for use by the scheduler to identify a first core to execute the at least one thread." Further, the specification describes that the scheduler may use the received data "to more accurately evaluate dynamic characteristics of the processing engines," and may therefore provide improved processor performance and efficiency. See Spec., pars. [0037] and [0328]. Therefore, the claimed subject matter provides an improvement to a computer processor, which is clearly a computer technology. Therefore, the rejection also fails to satisfy Prong 2 of Step 2A as set forth in the Revised Guidance (emphasis added by examiner).

	The examiner also respectfully disagrees.  
	According to MPEP 2106.04(d)(1)
Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.

	While paragraphs [0037] and [0328] (see to actually be [0038], [0329]) merely provided conclusory statements about improvements of the instant application.  The examiner considered the whole specification and determined that the details, provided in the specification when viewed as a whole -- for what the “core prioritization data” can be , how the generation of “core prioritization data” is done, and how they are used by a “scheduler to identify a first core to execute the at least one thread” -- can be used to support the above mentioned conclusory statements and thus providing support for an improvement to a computer processor.  
	However, there are no details, for what the “core prioritization data” can be, generation of “core prioritization data”, or how they are used by a “scheduler to identify a first core to execute the at least one thread” in claim 1.  Instead the claim does not disclose at all what the “core prioritization data” can be (the claim only mention that it can be generated based on a combination of information and that it is provided to a “scheduler”); nor does the claim disclose how the “core prioritization data” is “generated” based on different collected information (it could merely be a collection of information that are gathered in steps (a)-(c)); and the claim does not disclose how the “core prioritization data” is actually used to “identify a first core” (the claim merely state an intended use for the “core prioritization data” by a “scheduler”).  As such the claim does not include the components or steps of the invention that provide the improvement described in the specification.  

	Therefore, the claimed invention is directed towards a mental process and is not patent eligible.

Response for arguments for 35 U.S.C. 103 issues: 

With regard to applicant’s argument for claim 1 that:

" However, the cited material is silent regarding the "power manager" (i.e., the asserted "core prioritization hardware logic") providing information based at least on "measured properties including maximum clock rates of the plurality of cores," as included in amended claim 1. Rather, the cited material at best describes that the provided "information may include the power-performance profile of processing unit; a performance state that the processing unit is in; an idle power state that processing unit is in; exit latencies of the processing units from the idle states; power requirements for idle states, power requirements for performance states," and that "the power manager 104 has this information available from the performance/idle state table 108, the idle state table 110 and the performance state table 112." See Sharma(sic), col. 5, ln. 14-26. It is submitted that, as evidenced by the above quotations, the provided information does not include measurements of the maximum clock rates of multiple cores. Further, as shown in FIG. 1 of Sharma (sic), none of the tables 108, 110, 112 include measurements of the maximum clock rates of multiple cores. (emphasis added by examiner).

	The examiner respectfully disagrees.  
	As the applicant have pointed out in the above quoted response, Sharda teaches that a power manager provides a thread scheduler with information: such information may include the power-performance profile of processing unit; a performance state that the processing unit is in; an idle power state that processing unit is in; exit latencies of the processing units from the idle states; power requirements for idle states, power requirements for performance states, etc. As noted above, the power manager 104
has this information available from the performance/idle state table 108, the idle state table 110 and the performance state table 112 (col 5 lines 14-26).  The tables 108 and 112 contains frequency as a percentage of total frequency on a per processing unit basis (col 3 lines 55-58, table 108); and frequency entry [that] identifies the percentage of total frequency at which a processing unit in the given performance state is operating (col 4 lines 20-32 table 112).  This means that the above two tables inherently contain measurements of maximum frequencies of each processing units, since otherwise one cannot determine the frequency percentage.  Note that in table 112, there’s even indication of different maximum frequencies at different performance state for a processing unit, this means that these tables of Sharda inherently include measurements of not only a fixed maximum frequency but also measurements of different maximum frequencies that changes depending on performance state.  As such, these tables of Sharda inherently contain “measured properties including maximum clock rates of the plurality of cores”.  
	Furthermore, even the instant application uses measurements of “percentage of maximum” to represent maximum frequencies ([0262], [0276]) in order to generate various “rankings”, which appears to correspond to “core prioritization data” (which is a term that is not defined at all in the whole disclosure of instant application) of the claims, of processor cores ([0266], [0288]).  As such Sharda also explicitly teach the same kind of “measured properties including maximum clock rates of the plurality of cores” of instant application.
	Therefore, Sharda both inherently and explicitly provides information that include measurements of the maximum clock rates of multiple cores, such information is included in tables 108, and 112 (and accompanying paragraphs in the specification) of Sharda.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198